DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 9, 2021 has been entered.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-9, 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
There is no sufficient support in the instant specification, as originally filed, for the limitation “which is directly added to the aqueous hydrogen peroxide” as required in the instant claim 1.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant claim 1, the limitation “5 to 75% by weight of aqueous hydrogen peroxide”, it is unclear if the percentages are for just the hydrogen peroxide or for the combination of hydrogen peroxide and the water;  for the limitation “from 3 to 150 mg/kg of an alkyl phosphate”, it is unclear if the “kg” is for just the hydrogen peroxide (without water) or for the for aqueous hydrogen peroxide or for the entire composition; it is unclear what is required by “directly added to the aqueous hydrogen peroxide” because 
In the instant claims 1, 7, 18, “ml/I” should be changed to “ml/l”.
 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 7 and 18 require “at least one tin-containing peroxide stabilizer in an amount of from 1 to 20 mg/l tin”; however, such limitation is already included in the independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-9, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falgen et al (6,576,213) in view of JP-11-139811 and Kirner (3,996,151).
	Falgen ‘213 discloses a process for producing chlorine dioxide comprising the steps of:
(a) providing a reactor with an aqueous acidic reaction medium containing chlorate ions; 
(b) continuously adding to the reaction medium hydrogen peroxide stabilized with a stabilizer; 
(c) reacting said chlorate ions with hydrogen peroxide as a reducing agent in such proportions that chlorine dioxide is formed;
(d) withdrawing chlorine dioxide from the reaction medium,
Wherein the hydrogen peroxide continuously added to the reaction medium is substantially free from tin or tin compounds or contains less than about 15 mg Sn per kg hydrogen peroxide (note claim 1).
For the instant claims 1, 5 and 6, Falgen ‘213 discloses the use of a 50% hydrogen peroxide solution (note Example, column 4, line 51).
2O2” (note claim 1) in Falgen ‘213 overlaps the claimed range.  With respect to the encompassing and overlapping ranges previously discussed, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of invention to select the portion of the prior art’s range which is within the range of the applicants’ claims because it has been held prima facie case of obviousness to select a value in a known range by optimization for the results. In re Boesch, 205 USPQ 215. Additionally, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
For the instant claim 8, Falgen ‘213 discloses that the tin can be sodium stannate (note column 2, lines 43-45).
For the instant claims 11-13, 17, Falgen ‘213 discloses that in a preferred subatmospheric process, the production of chlorine dioxide is preferably performed in a single reaction vessel, generator –evaporator-crystallizer (SVP reactor).  The acidity is from about 0.5 N to about 12 N.  The pressure is about 60 to 400 mmHg (= 8000 to 53,329 Pa). This range overlaps the claimed range (note column 3, lines 44-65).
For the instant claim 14, Falgen ‘213 discloses that it is known in the art to premix the hydrogen peroxide with the chlorate solution before being fed to the reactor to help eliminate foaming (note column 1, lines 46-49).  Even though it has been found not to be effective, however, it would have been obvious to one skilled in the art to mix the hydrogen peroxide with the chlorate to help avoid foaming.

The differences are Falgen ‘213 does not specifically disclose (1) the total organic carbon content from organic compounds and (2) the presence of at least one alkyl phosphate in the hydrogen peroxide solution.

For difference (1), Falgen ‘213 discloses that it is preferred that the hydrogen peroxide contains as small amounts as possible of organic impurities (note column 3, lines 7-9).
JP ‘811 discloses a process for purifying a hydrogen peroxide solution by reverse osmosis (note claim 1) to remove iron, chromium and organic substances (note paragraph [0001] and the Table on page 4).  
For the instant claims 1, 2, 10, 20, the TOC (total organic carbon components) of the purified hydrogen peroxide can be as low as 1 μg/ml or 1 ppm, which is lower than the claimed ranges.
It would have been obvious to one of ordinary skill in the art to purify the hydrogen peroxide solution in the process of Falgen ‘213 by using reverse osmosis, as suggested by JP ‘811 in order to lower the amount of TOC as desired by Falgen ‘213.
For the instant claims 9 and 19, JP ‘811 can further be applied to teach that the stabilizer for the hydrogen peroxide can be orthophoshoric acid, pyrophosphoric acid, tripolyphosphoric acid, phosphonic acid, which are considered as the claimed “inorganic phosphate”.  The stabilizer can be added in the range of 0.2 to 300 μm/l (note paragraph [0011]).  


Kirner ‘151 discloses an alkaline aqueous peroxide bleach liquor containing hydrogen peroxide (note Examples 1-2).  Kirner ‘151 further discloses that the bleach liquor contains small amounts of a foam suppressor such as tri-n-butyl phosphate (note column 3, lines 10-12).   The tri-n-butyl phosphate is considered as being “directly added” to the hydrogen peroxide solution because the aqueous peroxide bleach solution as disclosed in Kirner ‘151 contains the tri-n-butyl phosphate.  In any event, the “directly added” is considered as a product-by-process limitation; however, when the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to applicant to establish that their product is patentably distinct and not the examiner to show the same process of making. In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.
It would have been obvious to one skilled in the art to select a sufficient amount of the foam suppressor in the combined teaching of Falgen ‘213 and Kirner ‘151 in order to achieve an acceptable degree of foaming in the reactor.

For the limitation “the single phase aqueous hydrogen peroxide composition does not comprise a dispersed organic phase”, since the tin in the aqueous hydrogen peroxide solution would cause foaming during the process of producing chlorine dioxide, it would have been obvious to one skilled in the art to add the foam suppressor, as suggested by Kirner ‘151, to the aqueous hydrogen peroxide solution so that the foam suppressor would be readily available to control the foaming when such hydrogen peroxide solution is used as the reducing agent in the process of producing chlorine dioxide.  When the amount of the foam suppressor is low, it would naturally dissolve in the hydrogen peroxide solution.  In any event, since it is desirable to evenly distribute the hydrogen peroxide solution in the process of producing chlorine dioxide, it would have been obvious to one of ordinary skilled in the art to use a hydrogen peroxide solution with a homogeneous composition so that it could easily evenly distribute in the process of producing chlorine dioxide.  
It would have been obvious to one skilled in the art to further include an antifoam agent to further ensure that the degree of foaming is kept as low as possible in the process of Falgen ‘213, such as tri-n-butyl phosphates as suggested by Kirner ‘151 because it would help avoiding or reducing foam formations.
Since Falgen ‘213 discloses that the use of hydrogen peroxide as reducing agent results in foaming, it would have been obvious to include the antifoam in the hydrogen peroxide itself, as suggested by Kirner ‘151, so that it could decrease or avoid formation of foam.  For the amount of alkyl phosphates used as antifoam, it would have been 

Applicant's arguments and Affidavit filed April 9, 2021 and April 26, 2021 have been fully considered but they are not persuasive.
Even though the supplemental response filed on April 26, 2021 has been entered, Applicants are reminded that any future supplemental responses won’t be entered as a matter of right.
Applicants argue that the affidavit discusses the Falgen process in paragraphs 3, 4 and 8 including that Falgen discloses adding sodium stannate (tin) to the hydrogen peroxide composition increases foaming.  Such foaming is detrimental to the process using an aqueous hydrogen peroxide composition for producing chlorine dioxide.
In Falgen ‘213, the amount of tin in the hydrogen peroxide can be within the range of “less than 15 mg Sn per kg of H2O2” (note claim 1) because it is normally not necessary to totally eliminate the foaming, but to have an acceptable degree of foaming in the reactor (note column 1, lines 50-55).
Applicants further argue that in paragraph 9 of the affidavit, Trial #1 using an aqueous composition including technical grade peroxide including aqueous hydrogen peroxide, tin and pyrophosphate, increasing the chlorine dioxide production rate from 34 tons/day to 38 tons/day, but resulted in substantial foaming/instability at the generator 
There is no sufficient information regarding the Trial #1 to determine if the “substantial foaming/instability” was due to using tin in an amount higher than 15 mg per kg H2O2 or due to some other process conditions, such as temperature, pressure, whether the hydrogen peroxide was premixed with the chlorate, etc.
Applicants argue that paragraph 10 of the affidavit discusses Trial #2 including adding an alkyl phosphate to the aqueous hydrogen peroxide composition for producing chlorine dioxide of Trial #1, wherein the alkyl phosphate was added by means of a peristatic pump to the generator but the addition of the alkyl phosphate did not help making chlorine dioxide.
Again, there is no sufficient information regarding the Trial #2 in order to determine what is meant by “did not help making chlorine dioxide”, by adding the alkyl phosphate, the production rate of chlorine dioxide did not increase or the foaming did not decrease.  In paragraph 5 of the affidavit, “[N]ot only is the finding the correct defoamer important, it is finding the proper point of addition to get the optimum effect which in this case is consistent generator liquid level and no surface foam.  In this case, the alkyl phosphate/hydrogen peroxide are injected at the generator recirculation pump with the sodium chlorate which provides deaeration/degassing of the oxygen in the generator liquid as elimination of surface foam which caused the unexpected effect (significantly higher ClO2 production rate)”; however, for the composition claims, the point of addition is irrelevant because the composition claims do not include any method of use; for the process claims, these claims do not require any point of addition.  

Again, without knowing the actual process conditions, the actual composition of the hydrogen peroxide used in Trial #3, no determination can made regarding the results.  However, since the presence of tin as disclosed in Falgen is known to cause at least some foaming, it would have been obvious to one skilled in the art to add a defoamer, as suggested by Kirner ‘151, to lower the amount of foaming.  It should be noted that Applicants’ process claims do not require any production rate.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on M-T, THz-F 6:30 AM -3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        May 22, 20211